Citation Nr: 1612809	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1980 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The Veteran's claims were remanded by the Board in May 2013 to obtain another VA examination.  For the reasons stated below, the Board concludes that the RO did not substantially comply with the Board's remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for a cervical spine disorder and a lumbar spine disorder.  He asserts that he experienced intermittent spinal pain since service.  In the alternative, the Veteran contends that his spine disorders pre-existed service and were aggravated therein.  Specifically, he asserts that he endured multiple traumas to his back as a child, to include a fall down a flight of stairs, and a sledding accident.  

In May 2013, the Board requested another VA examination to determine the nature and etiology of the Veteran's cervical and lumbar spine disorders, to include an opinion as whether the disorders pre-existed service, and if so, whether the disorders were aggravated therein.  The Veteran underwent a VA examination in May 2013.  The VA examiner acknowledged the Veteran's in-service treatment for neck, back, and left shoulder pain.  The VA examiner determined that the Veteran's lumbar spine disorder existed prior to service and was not permanently aggravated by service.  However, the VA examiner failed to provide the factual bases for these determinations.  Furthermore, when discussing whether the Veteran's lumbar spine disorder was aggravated by service, the VA examiner supported the conclusion by stating that the Veteran was able to perform construction work for about 14 years after service.  However, the VA examiner failed to indicate why the in-service back injury, the need for multiple back treatments in service, and the temporary physical profile are not indicative of an increase in severity during service.  In addition, the May 2013 VA examiner failed to determine whether the Veteran's cervical spine disorder pre-existed service and was not aggravated by service.  Under these circumstances, the Board finds that a supplemental opinion is necessary to determine whether the Veteran's cervical and lumbar spine disorders pre-existed his entry into military service and were not aggravated therein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition, the May 2013 VA examiner also determined that the Veteran's cervical spine disorder was not related to service.  In support of the opinion, the examiner stated that there was no evidence of left arm radiculopathy or a direct neck injury in service.  However, service treatment records showed that in January 1981, the Veteran was treated for right shoulder pain and given a waiver for heavy lifting due to an in-service injury.  In October 1981, it was noted that the Veteran had a five year history of spinal pain.  The physician noted that the Veteran had recurrent back pain from his neck to his tailbone.  A September 1982 report revealed that the Veteran had a history of back spasms.  The Veteran was treated for spasms from the mid-scapula to the skull.  In October 1986, the Veteran was treated for a muscle spasm in the neck and left shoulder caused by heavy lifting at work.  The Veteran received physical therapy for upper back pain, specifically for neck stiffness and a left shoulder strain.  In June 1987, the Veteran was seen for left shoulder pain, and the physician noted that the Veteran had an obvious deformity of the left acromioclavicular joint.  A July 1987 service treatment record reflected that the Veteran had a slow, but full left shoulder range of motion.  In August 1987, the Veteran was treated for left shoulder pain due to a history of trauma.  The Board finds that the May 2013 VA examination was inadequate because the examiner failed to explain why the Veteran's cervical spine disorder was unrelated to the multiple in-service shoulder injuries and the resulting treatment for neck, back, and shoulder pain.  See Barr, 21 Vet. App. 303 at 312.  Moreover, there is no evidence that the VA examiner considered the Veteran's lay statements of record in formulating the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Accordingly, the claim must be remanded in order to obtain a supplemental medical opinion. 

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for his cervical and lumbar spine disorders since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the May 2013 VA opinion.  If the May 2013 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the evidence of record, to include the Veteran's service and post-service treatment records, as well as his lay statements of record, and a discussion of each, the examiner must provide an opinion as to whether any previously or currently diagnosed cervical and/or lumbar spine disorder pre-existed service.  If the examiner finds that a previously or currently diagnosed cervical and/or lumbar spine disorder preexisted service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner determines that a previously or currently diagnosed cervical and/or lumbar spine disorder did not pre-exist military service, the examiner must provide an opinion as to whether the previously or currently diagnosed cervical and/or spine disorder is directly related to active military service.  In doing so the examiner must acknowledge and discuss the Veteran's assertions regarding the continuity of his symptoms and his in-service injuries.  

If the examiner finds that a previously or currently diagnosed cervical and/or lumbar spine disorder preexisted service, then the examiner must determine whether the cervical and/or lumbar spine disorder increased in severity beyond the normal progression during military service.  If the examiner finds that a previously or currently diagnosed cervical and/or lumbar spine disorder increased in severity beyond the normal progress during military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that a previously or currently diagnosed cervical and/or lumbar spine disorder did not increase in severity beyond the normal progress during military service, the examiner must state upon what factual evidence in the record this finding was made.  The examiner must explain whether the documented in-service treatment for neck, shoulder, and back pain is indicative of an increase in severity of the pre-existing condition, and if not, why not.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




